FILED
                                                                                             r~uv   - 4 2010
                                                                                       Clerk. U.S. District & Bankruptcy
                              UNITED STATES DISTRICT COURT                            Courts for the District of ColumbIa
                              FOR THE DISTRICT OF COLUMBIA

Odell Rutledge Jr.,                   )
                                      )
               Plaintiff,             )
                                      )
       v.                             )       Civil Action No.      10     1~92
                                      )
                                      )
Timothy Geithner et al.               )
                                      )
                Defendants.           )




                                  MEMORANDUM OPINION

       This matter is before the Court on review of plaintiff s pro se complaint and application

to proceed in forma pauperis. The application will be granted and the complaint will be

dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon a

determination that the complaint, among other grounds, is frivolous).

       Plaintiff, a Florida inmate confined at the Jefferson Correctional Institution in Monticello,

Florida, sues Treasury Secretary Timothy Geithner, the State of Florida, its Department of

Corrections, and the Alachua County Courthouse in Gainesville Florida. He lists "thirty-seven

(37) actions of high crimes and misdemeanors in a single count conspiracy," Compi. at 2, and

seeks treble damages under the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.

§§ 1961 et seq .. exceeding $9.2 million and his immediate release. Id. at 5. The complaint not

only presents the type of fantastic or delusional scenarios found to justifY immediate dismissal as

frivolous, Neitzke v. Williams, 490 U.S. 319,328 (1989); Best v. Kelly, 39 F.3d 328, 330-31
(D.C. Cir. 1994), but it is frivolous also because it lacks "an arguable basis in law and fact."

Brandon v. District of Columbia Bd. of Parole, 734 F.2d 56, 59 (D.C. Cir. 1984). A separate

Order of dismissal accompanies this Memorandum Opinion.




Date: November~, 2010




                                                 2